Citation Nr: 1700687	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  07-39 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right shoulder impingement syndrome.

2. Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) for the period beginning October 1, 2005, to August 26, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to September 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the VA Regional Office (RO) in Seattle, Washington. 

In March 2013, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.

The case was remanded in May 2013 to obtain additional treatment records and afford the Veteran a VA examination. The claims were again remanded in November 2013 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary. The Board is conscious of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the Veteran's VA examinations throughout the appeal period findings, namely the February 2006 and February 2014 VA examination reports, and concludes that the findings associated with the reports do not meet the specifications of Correia. Specifically, the examinations do not contain range of motion testing of the Veteran's right shoulder in the areas of active motion and passive motion. Given this, the Board is not satisfied that the examination reports findings are adequate for a contemporaneous rating. A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).

As the Board is remanding the Veteran's claim of entitlement to a rating in excess of 10 percent for right shoulder impingement syndrome, and as the outcome of the appeal of this issue may bear on the outcome of the issue of entitlement to a TDIU for the period beginning October 1, 2005, to August 26, 2011, the Board finds these issues to be inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU for the period beginning October 1, 2005, to August 26, 2011, until the issue of entitlement to a rating in excess of 10 percent for right shoulder impingement syndrome, is resolved. Id. Therefore, a remand of this issue is also necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected right shoulder impingement syndrome. The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

For each affected joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain. This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint. 

In addition, the examiner should also provide an opinion as to whether there is any impairment of the humerus, to include loss of head, nonunion, fibrous union, recurrent dislocation at scapulohumeral joint, and malunion; any impairment of the clavicle or scapula, to include dislocation, nonunion, and malunion; and whether there is ankylosis of scapulohumeral articulation.

The examination report must confirm that all such testing has been made and reflect those testing results. If any testing cannot be conducted, the examiner should clearly specify the reasons why that testing is not possible. All opinions must be supported by a detailed rationale in a typewritten report.

2. Then, readjudicate the Veteran's claims in light of all the evidence of record. If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




